SEYMOUR, Circuit Judge,
concurring.
I, too, would affirm the judgment of the court below. I agree fully with parts I, II, V, YI, VII, VIII, and IX of the majority’s opinion. I agree with the majority’s conclusion in part III, although I would reach it for substantially different reasons as set out below. Finally, I agree with the portions of part IV that hold that Williams did not violate the antitrust laws. I would not reach the question of antitrust standing in this ease. Because of the importance of the questions raised by this appeal, I feel compelled to write separately.
In part III, the majority relies on McKenzie v. Mercy Hospital, 854 F.2d 365 (10th Cir.1988), to support its position that “a tying arrangement imposed by a single entity is not proscribed by § 1 of the Sherman Act.” Majority opinion at page 650. This reliance is misplaced. Not only is McKenzie factually distinguishable,1 and therefore not controlling, but under the law of this and other circuits, a buyer who alleges that he has been coerced or forced by a seller into an illegal tying arrangement has stated the requisite combination *659or conspiracy under section 1 of the Sherman Act. Here, the Cities allege that such forcing occurred and it is only because they have not stated facts from which the trier of fact could find forcing that summary judgment on this issue is appropriate.
The possibility of establishing a tying claim through forcing is well established in the case law. In Black Gold, Ltd. v. Rockwool Indus., Inc., 729 F.2d 676, 686 (10th Cir.1984) (emphasis added), we stated:
“Subsequent to [United States v.] Parke, Davis, [and Company, 362 U.S. 29, 80 S.Ct. 503, 4 L.Ed.2d 505 (1960)], the Supreme Court made it clear that a plaintiff who contends a seller has unlawfully used a refusal to deal as a means of enforcing an anticompetitive practice (such as tying or price-fixing) may establish the requisite combination or conspiracy in either of two ways: by showing that he himself unwillingly complied with the practice, or by showing that although he refused to acquiesce, other buyers agreed to the arrangement under threat of termination. See Perma Life Mufflers v. International Parts Corp., 392 U.S. 134, 142, 88 S.Ct. 1981, 1986, 20 L.Ed.2d 982 (1968); Albrecht v. Herald Co., 390 U.S. 145, 150 n. 6, 88 S.Ct. 869, 872 n. 6, 19 L.Ed.2d 998 (1968). See also, Yentsch v. Texaco, Inc., 630 F.2d 46, 51-52 (2d Cir.1980); Amott v. American Oil Co., 609 F.2d 873, 885 (8th Cir.1979), cert. denied, 446 U.S. 918, 100 S.Ct. 1852, 64 L.Ed.2d 272 (1980).”
We affirmed our holding on rehearing, where the defendant urged us to reconsider our conclusion that the record contained evidence of a tying conspiracy. We stated that “we do not construe Monsanto [Co. v. Spray-Rite Serv. Corp., 465 U.S. 752, 104 S.Ct. 1464, 79 L.Ed.2d 775 (1984)] as a retreat from those eases holding that a combination occurs between a seller and buyers ‘whose acquiescence in [the seller’s] firmly enforced restraints was induced by “the communicated danger of termination.” ’ ” Black Gold, Ltd. v. Rockwool Indus., Inc., 732 F.2d 779, 780 (10th Cir.), cert. denied, 469 U.S. 854, 105 S.Ct. 178, 83 L.Ed.2d 113 (1984); see also Smith Mach. Co., 878 F.2d at 1294-95; Image Tech. Serv., Inc. v. Eastman Kodak Co., 903 F.2d 612, 619 (9th Cir.1990), cert. granted, — U.S. -, 111 S.Ct. 2823, 115 L.Ed.2d 994 (1991); Will v. Comprehensive Accounting Corp., 776 F.2d 665, 669-70 (7th Cir.1985), cert. denied, 475 U.S. 1129, 106 S.Ct. 1659, 90 L.Ed.2d 201 (1986).
Here, the Cities allege that Williams illegally tied the purchase of natural gas to its transportation and that they were forced into accepting the arrangement because they had no alternative source. As the majority notes at page 649, Williams’s gas was sold at FERC approved prices, and the Cities could have obtained cheaper third party gas throughout this period. For the same reasons Williams did not have an essential facility, it could not have forced the Cities to acquiesce. As a consequence, summary judgment on the tying claim was appropriate.
In part IV, the majority considers various other claimed violations raised by the Cities on appeal. To the extent that the section holds that there is no violation of the Sherman Act, I agree. As a consequence of holding that the antitrust laws were not violated, however, I would not reach the questions of antitrust standing and antitrust injury. Each of these related doctrines concerns the relation between the antitrust violation at issue and the injury suffered by the plaintiffs. See Illinois Brick Co. v. Illinois, 431 U.S. 720, 97 S.Ct. 2061, 52 L.Ed.2d 707 (1977) (direct purchaser limitation — standing is a question of remoteness); Brunswick Corp. v. Pueblo Bowl-O-Mat, 429 U.S. 477, 97 S.Ct. 690, 50 L.Ed.2d 701 (1977) (antitrust injury limitation — injury must be the kind the antitrust laws were intended to prevent).
The majority’s discussion of Central Nat’l Bank v. Rainbolt, 720 F.2d 1183, 1187 (10th Cir.1983), and Axis, S.p.A. v. Micafil, Inc., 870 F.2d 1105, 1108-09 (6th Cir.), cert. denied, 493 U.S. 823, 110 S.Ct. 83, 107 L.Ed.2d 49 (1989), illustrates this problem. See maj. op. at 652-653. The focus in antitrust standing and injury cases is on the relationship between the antitrust violation and the injury asserted by *660the plaintiff. The first paragraph on page 653 of the majority’s opinion makes precisely this point. The analysis that follows does not, however, apply this principle. Rather, it holds that Williams did not violate the antitrust laws. Id. at 653. The question of the relationship between the asserted antitrust violations and alleged injury, the heart of the standing and antitrust injury cases, is not discussed by the majority. This is for a good reason; absent a violation there is no relationship to consider. As a result, the majority’s conclusion that “the Cities have not established the first prong of the antitrust standing test — an antitrust injury,” id. at 653, bears little relation to the analysis that it follows. The issues involved in a standing inquiry, nicely summarized in footnote 14 of the opinion, simply do not connect to the text’s discussion of the Cities’ antitrust claim.
The conclusion of section IV suggests that the Cities’ claims fail under Brunswick, but the opinion draws on Olympia Equip. Leasing Co. v. Western Union Tel. Co., 797 F.2d 370, 376 (7th Cir.1986), cert. denied, 480 U.S. 934, 107 S.Ct. 1574, 94 L.Ed.2d 765 (1987), for its substantive holding. Olympia does not discuss antitrust standing at all; I am convinced that we should have followed suit. The majority could only justify its discussion had it assumed a violation of the antitrust laws and then considered the nature of the injury and the proximity between these plaintiffs and the violation.
Under those circumstances, it would have been impossible to hold that these plaintiffs either lacked antitrust standing or did not suffer antitrust injury. The Cities were direct purchasers, not barred by Illinois Brick. That doctrine would bar a suit initiated by customers of the City of Chanute, but has nothing to say about the legitimacy of this suit. Likewise, the doctrine articulated in Brunswick would not bar this suit; the type of injury alleged by the Cities is precisely the type of injury the antitrust laws were designed to prevent. The problem with Cities’ suit is that Williams did not violate the antitrust laws. Absent a violation, there can be no recovery under the Clayton Act. I would say no more than that.
The Cities alleged that Williams violated the antitrust laws. Such allegations are insufficient to withstand summary judgment if there are no facts that could support a finding of a violation. See Matsushita Elec. Indus. v. Zenith Radio, 475 U.S. 574, 587, 106 S.Ct. 1348, 1356, 89 L.Ed.2d 538 (1986). There are no such facts here. As a consequence, I vote to affirm the decision of the district court.

. McKenzie is distinguishable because in that case the plaintiff himself did not and could not agree to the illegal arrangement, nor did he allege that anyone else had done so. Compare Smith Mach. Co. v. Hesston Corp., 878 F.2d 1290, 1294 (10th Cir.1989), cert. denied, 493 U.S. 1073, 110 S.Ct. 1119, 107 L.Ed.2d 1026 (1990) (plaintiff refused to accede to defendant's forcing; court analyzed merits under theory that defendant induced plaintiffs competitors to accede).